     Case 2:21-cr-00065-FLA Document 66 Filed 03/29/21 Page 1 of 4 Page ID #:203



     E~

     2 '

     3

     4

     5

     6

                                  iT1VITED STATES DISTRICT COURT
     s                          CENTRAL DISTRICT OF CALIFORNIA
     9

 io        Ur1ITED STATES OF AMERICA,                              Case No. Z.: Z1 —GR'O~D(S ~'LA-
 ii                             Plaintiff,
 12
                                                                   ORDER OF DETENTION
                    V.
 13
         ~vau ~1h ~rou~V1
14

is                              Defendant.
16

1~                                                         I.
is               A.() On motion ofthe Government in a case allegedly involving:
19                 1.() a crime of violence.
20                 2.() an offense with m~imum sentence oflife imprisonment or
                                                                               death.                    ~
21                 3. ~     a                                   ~n e offense with maximum sentence
as                          often or more years.          I y v •S•~• QZN Cc~~ RS6 f~~; Z332 b ~I.,
                                                                                                             ,►
23                 4.() any felony - where the defendant has been convictedz3325~9>
                                                                           of two or
24                      more prior offenses described above.
25                 5.() any felony that is not otherwise a crime of violence
                                                                                that involves a
26                      minor victim, or possession or use ofa firearm or destructive device
                                                                                             or
27                          any other dangerous weapon, or a failure to register under 18
                                                                                          U.S.0
2s                          § 2250.
                                  ORDBR OF DBTSNT[ON AFfBR H6AAING[18 U.S.C.§3142(1))
         CR-94
                                                                                            Page 1 of4
     Case 2:21-cr-00065-FLA Document 66 Filed 03/29/21 Page 2 of 4 Page ID #:204



     1            B.~         On motion by the Government /()on Court's own motion, in a case
     2                        allegedly involving:
     3                        On the further allegation by the Government of:
     4                1.~        a serious risk that the defendant will flee.
     5                2.() a serious risk that the defendant will:
     6                     a.()obstruct or attempt to obstruct justice.
                           b.()threaten, injure, or intimidate a prospective witness or juror or
     s                          attempt to do so.
     9           C.        The Government~~,is/(}is not entitled to a rebuttable presumption that no
 io                        condition or combination ofconditions will reasonably assure the defendant's
 ii                        appearance as required and the safety ofany person or the community.
 is                                                            II.
 13

14
                 A.~~ reason
                      The Court finds that no condition or combination of conditions will
                      /~
                             ably assure:
15                    1.~        the appearance ofthe defendant as required.
16                     '~        and/or
l~                  2.~         the safety ofany person or the community.
is               B.~, The Court finds that the defendant has not rebutted by
                                                                                    sufficient
19                    evidence to the contrary the presumption provided by statute.
20                                                           ~.

21           The Court has considered:
22           A. the nature and circumstances of the offenses) charged, including
                                                                                      whether the
23              offense is a crime of violence, a Federal crime of terrorism, or involve
                                                                                         s a minor
24                 victim or a controlled substance, firearm, explosive, or destructive
                                                                                               device;
25           B. the weight ofevidence against the defendant;
26           C. the history and characteristics ofthe defendant; and
a~           D. the nature and seriousness ofthe danger to any person
                                                                                       or to the community.
as
                                      ORDBR OF DETENTION AFTER HEARING(18 U.S.C.§3142[ij)
         CR-94
                                                                                                         Pale 2 of4
     Case 2:21-cr-00065-FLA Document 66 Filed 03/29/21 Page 3 of 4 Page ID #:205



     i                                                      N.
     2           The Court also has considered all the evidence adduced at the hearing and the
     3           arguments    and/or statements of counsel, and the Pretrial              Services
     4           Reportlrecommendation.
     5                                                      v.

     6           The Court bases the foregoing findings)on the following:
                 A.       As to flight risk:
     s                       Lack of bail resources
     9                    ❑ Refusal to interview with Pretrial Services
 io                       ❑ No stable residence or employment
 ii                       ❑ Previous failure to appear or violations or probation, parole, or
 12                          release
 13                       ❑ Ties to foreign countries
14                           Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15

16

17

is                       As to danger:
19                    .~+~ature ofprevious criminal convictions
20                           Allegations in present charging document
21                       ❑ Substance abuse
22                       ❑ Already in custody on state or federal offense
23                    ~Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
24

25

26

27           Clk'~      Defendant submitted to detention
28


                                  ORDER OF D6TSNTION AFI'6R HEARING(18 U.S.C.§3142(i))
         CR-94
                                                                                          Page 3 of4
         Case 2:21-cr-00065-FLA Document 66 Filed 03/29/21 Page 4 of 4 Page ID #:206



         1                                                      ~.

.        2            A.() The Court finds that a serious risk exists that the defendant will:
         3                  1.()obstruct or attempt to obstructjustice.
         4                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
         5            B. The Court bases the foregoing findings)on the following:
         6

         7

         8

         9

     10

     11                                                       ~I.

     is              A. IT IS THEREFORE ORDERED that the defendant be detained prior
                                                                                                         to trial.
     13              B. IT IS FURTHER ORDERED that the defendant be committed to
                                                                                                     the custody
     14                 of the Attorney General for confinement in a corrections facility
                                                                                                     separate, to
     15                 the extent practicable, from persons awaiting or serving sente
                                                                                       nces or being
    16                  held in custody pending appeal.
    i~               C. IT IS FURTHER ORDERED that the defendant be affor
                                                                           ded reasonable
    is                  opportunity for private consultation with counsel.
    19               D. IT IS FURTHER ORDERED that, on order of a Court ofthe
                                                                                                 United States or
    ao           on request of any attorney for the Government, the person in
                                                                                  charge of the
    21           corrections facility in which the defendant is confined deliv
                                                                               er the defendant
    as           to a United States marshal for the purpose of an appea
                                                                          rance in connection
    23           with a court proceeding.
    24       DATED: 3 ~ ~ Z(~ 7i]
    25
                                                                                         trC~C
                                                                                             i   -~                   ~
    26                                                     ALE     ER F. MacKINNON
                                                           UNITED STATES MAGISTRATE JUDGE
    a~
    as
                                      ORDBR OF DBTBNTION A[JTBR HEARING(18 U.S.C.§3142(1))
             CR-94
                                                                                                         Page 4 of4
